Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 19 and 20 are objected to because of the following informalities:  	Claim 19 and 20 appears they should depend upon claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the number a" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, in the equation alpha is undefined, the examiner is unable to determine the metes and bounds of the claim.	Claim 11, since s in the previous equation can not be determined, the examiner is unable to determine the metes and bounds of the claim.	Claim 12 does not fix the deficiencies of claims 10 and 11.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sveinsson et al. (US 2014/0266191 A1).
With reference to claim 1, Sveinsson teaches A method for acquiring magnetic resonance (MR) data with a compressed sensing technique in a predetermined volume section of an examination object using a magnetic resonance system, the method comprising: 	ascertaining an extent of magnetic field distortion within the predetermined volume section (¶0058);  	applying a first gradient along a first direction (Fig 5a, ¶0038-¶0039); 	radiating a radio frequency (RF) excitation pulse for selective excitation of a slice in the volume section while the first gradient is applied (Fig. 5a, ¶0038-¶0039); and 	acquiring the MR data in a volume of the volume section that is composed of the slice, a partial volume above the slice, and a partial volume, below the slice (Fig. 5a-5c, ¶0038-¶0039, Fig, 10, Fig. 11), the acquiring of the MR data comprising: 	
applying a first phase-encoding gradient along a second direction (Fig. 5a, ¶0038-¶0039); 	applying a second phase-encoding gradient along the first direction (Fig. 5a, ¶0038-¶0039); 	reading out the MR data in a k-space line while a readout gradient is applied along a readout direction (Fig. 5a, ¶0038-¶0039); and 	repeating the applying of the first phase-encoding gradient (Fig. 5a, ¶0038-¶0039), the 	applying of the second phase-encoding gradient, and the reading out of the MR data multiple times, wherein the first direction, the second direction, and the readout direction are mutually perpendicular, and wherein a set of k-space lines to be read out for the volume is determined in dependence on the extent of the magnetic field distortion (¶0038-¶0039, ¶0058).	With reference to claim 2, Sveinsson further teaches the set of k-space lines to be read out for the volume is determined by a number of k-space lines to be read out for the volume, by the first phase- encoding gradient and the second phase-encoding gradient, which are applied when the respective k-space line is read out, or by a combination thereof (¶0038-¶0039).	With reference to claim 3, Sveinsson further teaches the set of k-space lines to be read out for the volume are randomly distributed (¶0038-¶0039).	With reference to claim 4, Sveinsson further teaches a density function is defined in a plane of the k-space perpendicular to readout encoding in dependence on the extent of the magnetic field distortion, wherein the density function is symmetrical, and wherein a density of the set of k-space lines to be read out for the volume corresponds to the density function (¶0058-¶0059).	With reference to claim 5, Sveinsson further teaches  the density function is symmetrical to an axis that, in the middle, stands perpendicular to a surface in the k-space corresponding to the volume and is spanned by the direction of the first phase-encoding gradient and by the direction of the second phase-encoding gradient, and wherein the density function has a maximum in the middle of the surface, and wherein the density function decreases as a distance from the middle increases (¶0058-0059).	With reference to claim 6, Sveinsson further teaches the density function is symmetrical to a plane that, in the k-space corresponding to the volume, is perpendicular to a direction of the second phase- encoding gradient and divides the k-space into two halves, wherein the density function has a maximum at a length that lies in a k-space surface that is spanned by the direction of the first phase-encoding gradient and the direction of the second phase-encoding gradient, and in the plane, and wherein the density function decreases as the distance from the length increases (¶0058-0059).
With reference to claim 9, Sveinsson further teaches further slices are defined parallel to the slice, wherein a first half of the further slices are below the slice, and a second half of the further slices are above the slice, wherein the further slices are arranged together with the slice such that a distance between adjacent slices is the same, wherein the extent of the magnetic field distortion is used to determine up to which of the further slices MR data is to be acquired as a maximum, wherein a corresponds to a number of the further slices that are present from the slice up to the further slice to be acquired as a maximum, and wherein a number of the k-space lines to be read out for the volume is determined in dependence on the number a (¶0038-0039, ¶0058-0059).	With reference to claims 10, 11 and 12, as best as the examiner can ascertain, Sveinsson teaches a factor s and I.
With reference to claim 13, Sveinsson further teaches applying the first gradient, radiating the RF excitation pulse, and acquiring the MR data in the volume are performed multiple times for multiple slices in the volume section, and wherein the set of k-space lines to be read out for the respective volume is determined individually for each of the slices (¶0041).
With reference to claim 14, Sveinsson teaches A magnetic resonance system for acquiring magnetic resonance (MR) data with a compressed sensing technique in a predetermined volume section of an examination object, the magnetic resonance system comprising: 	a radio frequency (RF) control unit (Fig. 8, 812, ¶0044); 	a gradient control unit (Fig. 8, 812, ¶0044); 	an image-sequence control system (Fig. 8, 812, ¶0044); and 	a calculating unit (Fig. 8, 812, ¶0044), wherein the magnetic resonance system is configured to: 	determine an extent of magnetic field distortion within the volume section (¶0058); 	apply a first gradient along a first direction with the gradient control unit (Fig. 5a, ¶0038-¶0039);	 radiate an RF excitation pulse for selective excitation of a slice in the volume section with the RF control unit while the first gradient is applied (Fig. 5a, ¶0038-¶0039); and 	acquire MR data in a volume of the volume section that is composed of the slice, a partial volume above the slice, and a partial volume below the slice (Fig. 5a-5c, ¶0038-¶0039, Fig, 10, Fig. 11), and 	wherein the magnetic resonance system is further configured to: 	apply a first phase-encoding gradient along a second direction (Fig. 5a, ¶0038-¶0039); 	apply a second phase-encoding gradient along the first direction (Fig. 5a, ¶0038-¶0039); and 	read out the MR data in a k-space line while a readout gradient is applied along a readout direction (Fig. 5a, ¶0038-¶0039); and	 repeat the application of the first phase-encoding gradient, the application of the second phase-encoding gradient, and the read out of the MR data multiple times  (¶0038-¶0039, ¶0058), 	wherein the first direction, the second direction, and the readout direction are mutually perpendicular  (¶0038-¶0039, ¶0058), and 	wherein the magnetic resonance system is further configured to use the calculating unit to determine a set of k-space lines to be read out for the volume in dependence on the extent of the magnetic field distortion  (¶0038-¶0039, ¶0058).	With reference to claim 15, Sveinsson further teaches a density function is defined in a plane of the k-space perpendicular to readout encoding in dependence on the extent of the magnetic field distortion, wherein the density function is symmetrical, and wherein a density of the set of k-space lines to be read out for the volume corresponds to the density function (¶0058-0059).	With reference to claim 16, Sveinsson teaches In a non-transitory computer-readable storage medium that stores instructions executable by a control facility of a magnetic resonance system to acquire magnetic resonance (MR) data with a compressed sensing technique in a predetermined volume section of an examination object using the magnetic resonance system (¶0048), the instructions comprising: 	ascertaining an extent of magnetic field distortion within the predetermined volume section (¶0058);  	applying a first gradient along a first direction (Fig 5a, ¶0038-¶0039); 	radiating a radio frequency (RF) excitation pulse for selective excitation of a slice in the volume section while the first gradient is applied (Fig. 5a, ¶0038-¶0039); and 	acquiring the MR data in a volume of the volume section that is composed of the slice, a partial volume above the slice, and a partial volume, below the slice (Fig. 5a-5c, ¶0038-¶0039, Fig, 10, Fig. 11), the acquiring of the MR data comprising: 	
applying a first phase-encoding gradient along a second direction (Fig. 5a, ¶0038-¶0039); 	applying a second phase-encoding gradient along the first direction (Fig. 5a, ¶0038-¶0039); 	reading out the MR data in a k-space line while a readout gradient is applied along a readout direction (Fig. 5a, ¶0038-¶0039); and 	repeating the applying of the first phase-encoding gradient (Fig. 5a, ¶0038-¶0039), the 	applying of the second phase-encoding gradient, and the reading out of the MR data multiple times, wherein the first direction, the second direction, and the readout direction are mutually perpendicular, and wherein a set of k-space lines to be read out for the volume is determined in dependence on the extent of the magnetic field distortion (¶0038-¶0039, ¶0058).
With reference to claim 17, Sveinsson further teaches a density function is defined in a plane of the k-space perpendicular to readout encoding in dependence on the extent of the magnetic field distortion, wherein the density function is symmetrical, and wherein a density of the set of k-space lines to be read out for the volume corresponds to the density function (¶0058-¶0059).	With reference to claim 18, Sveinsson further teaches  the density function is symmetrical to an axis that, in the middle, stands perpendicular to a surface in the k-space corresponding to the volume and is spanned by the direction of the first phase-encoding gradient and by the direction of the second phase-encoding gradient, and wherein the density function has a maximum in the middle of the surface, and wherein the density function decreases as a distance from the middle increases (¶0058-0059).	With reference to claim 19, Sveinsson further teaches the density function is symmetrical to a plane that, in the k-space corresponding to the volume, is perpendicular to a direction of the second phase- encoding gradient and divides the k-space into two halves, wherein the density function has a maximum at a length that lies in a k-space surface that is spanned by the direction of the first phase-encoding gradient and the direction of the second phase-encoding gradient, and in the plane, and wherein the density function decreases as the distance from the length increases (¶0058-0059).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sveinsson as applied to claims 4 and 16 above, and further in view of Otazo et al. (Sparse-SEMAC: rapid and improved SEMAC metal implant imaging using SPARSE-SENSE acceleration.”).	Sveinsson teaches all that is required as explained above, however is silent with regards to the density function using a Poisson distribution or a Gaussian distribution.	Otazo teaches the density function corresponds to a Poisson distribution or a Gaussian distribution (METHODS section).	It would have been obvious to use the teaching of Otazo to use a Poisson distribution with the method of Sveinsson so as to improve magnetic resonance imaging quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaushik et al. (US 2018/0292496 A1) teaches a system and method for correcting one or more artifacts within a multi-spectral MR image.
Wiens et al. (US 2016/0154080 A1) teaches a system and method for externally calibrated parallel imaging in the presence of an inhomogeneous magnetic field.
Bachschmidt et al. (US 2015/0285890 A1) teaches a method and apparatus for acquiring a MR data set from a target area containing a metal object.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852